1    Stephen C. Jensen (SBN 149,894)
     steve.jensen@knobbe.com
2    Sheila N. Swaroop (SBN 203,476)
     sheila.swaroop@knobbe.com
3    David G. Jankowski (SBN 205,634)
     david.jankowski@knobbe.com
4    Marko R. Zoretic (SBN 233,952)
     marko.zoretic@knobbe.com
5    Benjamin J. Everton (SBN 259,214)
     ben.everton@knobbe.com
6    Douglas B. Wentzel (SBN 313,452)
     douglas.wentzel@knobbe.com
7    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, 14th Floor
8    Irvine, CA 92614
     Telephone: (949) 760-0404
9    Facsimile: (949) 760-9502
10   Attorneys for Plaintiff
     FISHER & PAYKEL HEALTHCARE LIMITED
11
     [Defendant’s counsel listed on next page]
12
13                  IN THE UNITED STATES DISTRICT COURT
14                FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                              SOUTHERN DIVISION
16
     FISHER & PAYKEL                         )   Case No. 8:19-CV-00835-JVS-DFM
17   HEALTHCARE LIMITED, a New               )
     Zealand corporation,                    )   Hon. James V. Selna
18                                           )
                                             )   [Discovery Document: Referred to
19                                           )   Magistrate Judge Douglas F.
                  Plaintiff,                 )
20                                           )   McCormick]
            v.                               )
21                                           )   STIPULATED PROTECTIVE
     FLEXICARE INCORPORATED, a               )   ORDER
22   California corporation,                 )
                                             )
23                Defendant.                 )
                                             )
24
25
26
27
28
1
2    Joseph Akrotirianakis (CBN 197971)
     jakro@kslaw.com
3    KING & SPALDING LLP
     633 West Fifth Street, Suite 1600
4    Los Angeles, CA 90071
     Telephone: (213) 443-4379
5    Facsimile: (213) 443-4310
6    Christopher C. Campbell (Pro Hac Vice)
     Chris.campbell@kslaw.com
7    KING & SPALDING LLP
     1700 Pennsylvania Ave, NW
8    Suite 200
     Washington, D.C. 2006-4707
9    Telephone: (202) 626-5578
     Facsimile: (202) 626-3737
10
     James P. Brogan (State Bar No. 155906)
11   jbrogan@kslaw.com
     KING & SPALDING LLP
12   1515 Wynkoop Street, Suite 800
     Denver, CO 80202
13   Telephone: (720) 535-2310
     Facsimile: (720) 535-2400
14
15   Attorneys for Defendant
     FLEXICARE INCORPORATED
16
17
18
19
20
21
22
23
24
25
26
27
28
1          Plaintiff Fisher & Paykel Healthcare Limited (“Plaintiff” or “Fisher &
2    Paykel Healthcare”) and Defendant Flexicare Incorporated (“Defendant” or
3    “Flexicare”), recognizing that each may have materials containing trade secret or
4    other confidential business, financial, research, technical, cost, price, marketing
5    or other commercial information, as is contemplated by Federal Rule of Civil
6    Procedure 26(c), have agreed to the terms of the Stipulated Protective Order
7    (“Order”) as set forth below.      The purpose of this Order is to protect the
8    confidentiality of such materials as much as practical during the litigation.
9                              GOOD CAUSE STATEMENT
10         Good cause exists for this Court to enter the Stipulated Protective Order
11   because disclosure of the parties’ confidential information would harm the parties
12   financially and allow competitors to gain unfair advantage.            For example,
13   competitors could gain an unfair advantage over the parties if they learn the
14   parties’ confidential information, such as product specifications, design history
15   files, regulatory submissions, financial information, sales information, business
16   and marketing strategy, or information concerning business operations. Such
17   information would allow others to unfairly compete in the market and usurp the
18   parties’ business opportunities, to the detriment of the parties. Good cause further
19   exists in that this Stipulated Protective Order will allow for the parties to disclose
20   documents that may be required for the litigation of this matter without suffering
21   from both an economic and business detriment that would result from the
22   disclosure of confidential information to the parties’ competitors and/or to the
23   public.
24         THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY
25   ORDERED:
26         1.     This Order shall apply to all information produced during discovery
27   in this action that shall be designated by the party or person producing it as
28   “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or “Restricted
                                              -1-
1    Confidential     –    Competitively    Sensitive”    (collectively   “Confidential
2    Information”). This Order shall not apply to information that, before disclosure,
3    is properly in the possession or knowledge of the party to whom such disclosure
4    is made, or is public knowledge. The restrictions contained in this Order shall not
5    apply to information that is, or after disclosure becomes, public knowledge other
6    than by an act or omission of the party to whom such disclosure is made, or that
7    is legitimately acquired from a source not subject to this Order.
8          2.       If a document or thing produced in response to a document request
9    or in connection with a deposition, interrogatory answer, or admission
10   (collectively “discovery response”), or a deposition, other transcript of testimony,
11   or declaration or affidavit, contains information that in the good faith belief of a
12   party and its counsel contains confidential information, such discovery response,
13   or deposition or trial transcript shall be designated “Confidential,” “Highly
14   Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
15   Sensitive” by the party contending there is Confidential Information therein.
16         3.       If an exhibit, pleading, discovery response, document or thing,
17   testimony, or other court submission is designated “Confidential,” “Highly
18   Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
19   Sensitive,” the legend “Confidential,” “Highly Confidential-Attorneys’ Eyes
20   Only,” or “Restricted Confidential – Competitively Sensitive” (in such a manner
21   as will not interfere with the legibility thereof) shall be affixed before the
22   production or service upon a party.
23         4.       As a general guideline, a document should be designated
24   “Confidential” when it contains confidential business, technical or other
25   information that may be reviewed by the receiving party, the parties’ experts, and
26   other representatives, but must be protected against disclosure to third parties. A
27   document may be designated “Highly Confidential-Attorneys’ Eyes Only” only
28   when it contains the following highly sensitive information that is maintained
                                             -2-
1    confidentially by the producing party: financial information; sales information;
2    technical and development information about a party’s products; comparative
3    product test results; business plans; marketing strategies; regulatory submissions;
4    or any other information that would put the producing party at a competitive
5    disadvantage if the information became known to employees of the receiving
6    party or third parties. A document may be designated “Restricted Confidential –
7    Competitively Sensitive” only when it contains information deemed in good faith
8    by the producing party to be of such a competitively sensitive nature to justify
9    precluding access to the designated material by the designated in-house attorneys
10   of the other party. Such information may consist of new product plans and
11   competitive strategies; pricing lists; cost information; pricing information;
12   distribution agreements; group purchasing organization (“GPO”) agreements;
13   trade secret information; customer, license, supplier, and vendor information; and
14   competitively sensitive technical documentation, such as bill of materials
15   (“BOMs”) that include pricing/quantity information, or documents related to
16   design of a party’s products under development or design of products that have
17   not been released to the public.
18         5.     All Confidential Information that has been obtained from a party
19   during the course of this proceeding shall be used only for the purpose of this
20   litigation, including any post-trial proceedings, appellate proceedings, and not for
21   any other business, proceeding, litigation, or other purpose whatsoever. Further,
22   such information may not be disclosed to anyone except as provided in this Order.
23   Counsel for a party may give advice and opinions to their client based on
24   evaluation of information designated as Confidential Information produced by the
25   other party, but shall not reveal the content of such information except by prior
26   agreement with opposing counsel.
27         6.     All documents, or any portion thereof, produced for inspection only
28   (i.e., copies have not yet been provided to the receiving party) shall be deemed
                                             -3-
1    “Highly Confidential-Attorneys Eyes Only.” If a copy of any such document is
2    requested after inspection, the document shall be deemed “Confidential,” “Highly
3    Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
4    Sensitive” only if labeled or marked in conformity with Paragraphs 2 and 4, with
5    access and dissemination limited as set forth in Paragraphs 11-14.
6           7.     Information disclosed at a deposition or other testimony may be
7    designated as “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or
8    “Restricted Confidential – Competitively Sensitive” at the time of the deposition
9    or testimony, or within fourteen (14) days following receipt of the final, certified
10   transcript, and shall be subject to the provisions of this Order. Additional
11   information disclosed during a deposition may be designated as “Confidential,”
12   “Highly Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential –
13   Competitively Sensitive” by notifying the other party, in writing, within fourteen
14   (14) days after receipt of the final transcript, of the specific pages of the transcript
15   that should also be so designated. Unless otherwise agreed on the record of the
16   deposition, all transcripts shall be treated as “Restricted Confidential –
17   Competitively Sensitive” for a period of fourteen (14) days after their receipt,
18   and the transcript shall not be disclosed by a non-designating party to persons
19   other than those persons named or approved according to Paragraph 13 to review
20   documents or materials designated “Restricted Confidential – Competitively
21   Sensitive” on behalf of that non-designating party.
22          8.     All exhibits, pleadings, discovery responses, documents or things,
23   testimony or other submissions, filed with the Court pursuant to this action that
24   have been designated “Confidential,” “Highly Confidential-Attorneys’ Eyes
25   Only,” or “Restricted Confidential – Competitively Sensitive,” by any party, or
26   any pleading or memorandum purporting to reproduce, paraphrase, or otherwise
27   disclose such information designated as Confidential Information, shall be
28   marked with the legend “Confidential,” “Highly Confidential-Attorneys’ Eyes
                                               -4-
1    Only,” or “Restricted Confidential – Competitively Sensitive,” or with a
2    substantially similar variation thereof. In accordance with Local Rule 79-5.1, if
3    any papers to be filed with the Court contain information and/or documents that
4    have been designated as “Confidential,” “Highly Confidential-Attorneys’ Eyes
5    Only,” or “Restricted Confidential – Competitively Sensitive,” the proposed
6    filing shall be accompanied by an application to file the papers or the portion
7    thereof containing the designated information or documents (if such portion is
8    segregable) under seal; and the application shall be directed to the judge to whom
9    the papers are directed. Pending the ruling on the application, the papers or
10   portions thereof subject to the sealing application shall be lodged under seal.
11         9.     All Confidential Information used at a hearing or at trial shall
12   become public absent a separate order from the Court upon written motion and
13   sufficient cause shown. Any documents filed with the Court that contain
14   Confidential Information shall follow the procedures set forth in Paragraph 8. If
15   any party desires at a hearing or at trial to offer into evidence Confidential
16   Information, or to use Confidential Information in such a way as to reveal its
17   nature or contents, such offers or use shall be made only upon the taking of all
18   steps reasonably available to preserve the confidentiality of such Confidential
19   Information. The party seeking to use the Confidential Information must provide
20   the party that produced such Confidential Information sufficient time to request
21   an order from the Court to limit the offer of such Confidential Information. The
22   party seeking to use the Confidential Information stipulates that good cause exists
23   and agrees to assist in any application or motion to preserve the confidentiality of
24   such Confidential Information.
25         10.    As used in this Order, “Trial Counsel” refers exclusively to the
26   following:
27                a.     For Plaintiff: The attorneys, paralegals, agents, and support
28         staff of Knobbe, Martens, Olson & Bear, LLP, and any other firm who
                                             -5-
1          enters an appearance on behalf of Fisher & Paykel Healthcare in connection
2          with these proceedings, but shall not under any circumstances include any
3          current or former officer, director, or employee of Plaintiff.
4                 b.     For Defendants: The attorneys, paralegals, agents, and support
5          staff of King & Spalding LLP, and any other firm who enters an appearance
6          on behalf of Flexicare in connection with these proceedings, but shall not
7          under any circumstances include any current or former officer, director, or
8          employee of Defendant.
9                 c.     Others: Such additional attorneys as may be ordered by the
10         Court, or subsequently may be agreed upon by the parties, such agreement
11         not to be unreasonably withheld.
12         11.    Material designated as “Confidential” that has been obtained from a
13   party during the course of this proceeding may be disclosed or made available
14   only to the Court, to Trial Counsel for either party, and to the persons designated
15   in this paragraph and subject to Paragraph 14:
16                a.     officers, directors, or designated employees of a party deemed
17         necessary by Trial Counsel to aid in the prosecution, defense, or settlement
18         of this action;
19                b.     independent experts or consultants (together with their clerical
20         staff) retained by such Trial Counsel to assist in the prosecution, defense,
21         or settlement of this action;
22                c.     court reporter(s) employed in this action;
23                d.     agents of Trial Counsel needed to perform various services
24         such as, for example, copying, drafting of exhibits, and support and
25         management services, including vendors retained by the parties, or by Trial
26         Counsel for parties, for the purpose of encoding, loading into a computer
27         and storing and maintaining for information control and retrieval purposes,
28         transcripts of depositions, hearings, trials, pleadings, exhibits marked by a
                                             -6-
1          party, or attorneys' work product, all of which may contain material
2          designated “Confidential”;
3                e.     witnesses during any deposition or other proceeding of this
4          action, (i) who are the author or recipient of the “Confidential” material,
5          (ii) who, based on evidence, have seen the material in the past, or (iii) who
6          counsel for a party can demonstrate has knowledge of the contents of the
7          document or the specific events, transactions, discussions, or data reflected
8          in the document, and upon the witness being advised of the need and
9          agreeing to keep the records confidential and agreeing not to use the
10         information for any purpose other than this action;
11               f.     any persons who appear on the face of the “Confidential”
12         Information as an author or prior recipient thereof; and
13               g.     any other persons as to whom the parties in writing agree.
14         12.   Material designated as “Highly Confidential-Attorneys’ Eyes Only”
15   that has been obtained from a party during the course of this proceeding may be
16   disclosed or made available only to the Court, to Trial Counsel for either party,
17   and to the persons designated in this paragraph and subject to Paragraph 14:
18               a.     up to two (2) in-house attorneys each for Plaintiff and
19         Defendant (1) who have no involvement in competitive decision-making,
20         (2) to whom disclosure is reasonably necessary for this litigation, and (3)
21         as to whom the procedures set forth in paragraph 16, below, have been
22         followed;
23               b.     independent experts or consultants (together with their clerical
24         staff) retained by such Trial Counsel to assist in the prosecution, defense,
25         or settlement of this action;
26               c.     authors and prior recipients of any material bearing a “Highly
27         Confidential-Attorneys’ Eyes Only” legend;
28               d.     court reporter(s) employed in this action;
                                            -7-
1                e.     agents of Trial Counsel needed to perform various services
2          such as, for example, copying, drafting of exhibits, and support and
3          management services, including vendors retained by the parties, or by Trial
4          Counsel for parties, for the purpose of encoding, loading into a computer
5          and storing and maintaining for information control and retrieval purposes,
6          transcripts of depositions, hearings, trials, pleadings, exhibits marked by a
7          party, or attorneys' work product, all of which may contain material
8          designated “Highly Confidential-Attorneys’ Eyes Only”;
9                f.     witnesses during any deposition or other proceeding in this
10         action (i) who are the author or recipient of the “Highly Confidential-
11         Attorneys’ Eyes Only” material, (ii) who, based on evidence, have seen the
12         material in the past, or (iii) who counsel for a party can demonstrate has
13         knowledge of the contents of the document or the specific events,
14         transactions, discussions, or data reflected in the document, and upon the
15         witness being advised of the need and agreeing to keep the records
16         confidential and agreeing not to use the information for any purpose other
17         than this action; and
18               g.     any other persons as to whom the parties in writing agree.
19         13.   Material designated as “Restricted Confidential – Competitively
20   Sensitive” that has been obtained from a party during the course of this
21   proceeding may be disclosed or made available only to the Court, to Trial Counsel
22   for either party, and to the persons designated in this Paragraph and subject to
23   Paragraph 14:
24               a.     independent experts or consultants (together with their clerical
25         staff) retained by such Trial Counsel to assist in the prosecution, defense,
26         or settlement of this action;
27               b.     authors and prior recipients of any material bearing a
28         “Restricted Confidential – Competitively Sensitive” legend;
                                            -8-
1                 c.    court reporter(s) employed in this action;
2                 d.    agents of Trial Counsel needed to perform various services
3          such as, for example, copying, drafting of exhibits, and support and
4          management services, including vendors retained by the parties, or by Trial
5          Counsel for parties, for the purpose of encoding, loading into a computer
6          and storing and maintaining for information control and retrieval purposes,
7          transcripts of depositions, hearings, trials, pleadings, exhibits marked by a
8          party, or attorneys' work product, all of which may contain material
9          designated “Restricted Confidential – Competitively Sensitive”;
10                e.    witnesses during any deposition or other proceeding in this
11         action (i) who are the author or recipient of the “Restricted Confidential –
12         Competitively Sensitive” material, (ii) who, based on evidence, have seen
13         the material in the past, or (iii) who counsel for a party can demonstrate has
14         knowledge of the contents of the document or the specific events,
15         transactions, discussions, or data reflected in the document, and upon the
16         witness being advised of the need and agreeing to keep the records
17         confidential and agreeing not to use the information for any purpose other
18         than this action; and
19                f.    any other persons as to whom the parties in writing agree.
20         14.    Each person identified under Paragraphs 11(a)-(b), 12(a)-(b), and
21   13(a) before having access to the Confidential Information, shall agree not to
22   disclose to anyone not exempted by this Order any Confidential Information and
23   not to make use of any such Confidential Information other than solely for
24   purpose of this litigation, and shall acknowledge in writing by signing the
25   Agreement to be Bound by Protective Order in the form of Exhibit A attached
26   hereto, that he or she is fully conversant with the terms of this Order and agrees
27   to comply with it and be bound by it. Counsel shall retain in his/her file until at
28   least the conclusion of this litigation the original of each such signed Agreement
                                             -9-
1    to be Bound by Protective Order.
2          15.    For the purpose of this Order, an independent expert or consultant
3    shall be defined as a person, who has not been and is not an employee of a party
4    or scheduled to become an employee in the near future, and who is retained or
5    employed as a consultant or expert for purposes of this litigation, either full or
6    part-time, by or at the direction of counsel of a party.
7          16.    The right of any in-house attorneys, independent expert or consultant
8    to receive any Confidential Information will be subject to the advance approval
9    of such in-house attorney, expert or consultant by the designating party or by
10   permission of the Court.
11                a.     The party seeking approval of an independent expert or
12         consultant must provide the designating party with a written notification,
13         which includes the name and curriculum vitae of the proposed independent
14         expert or consultant that includes a description of the expert or consultant’s
15         employment and consulting history during the past four years,
16         identification of all matters within the past four years in which the expert
17         testified at trial or by deposition, identification of any previous or current
18         relationship with any of the parties or any competitors in the field of
19         respiratory care, and an executed copy of the form attached hereto as
20         Exhibit A, at least seven (7) calendar days in advance of providing any
21         Confidential Information of the designating party to the expert or
22         consultant. The party seeking approval of an in-house attorney first must
23         make a written request to the designating party that (1) sets forth the full
24         name of the in-house counsel and the city and state of his or her residence,
25         and (2) describes the in-house attorney’s current and reasonably
26         foreseeable future primary job duties and responsibilities in sufficient
27
28
                                             -10-
1          detail to determine if the in-house attorney is involved, or may become
2          involved, in any competitive decision-making or patent prosecution.
3                 b.      If the designating party does not convey an objection to the
4          proposed disclosure within seven (7) calendar days of receipt of the written
5          notification, the designating party will be deemed to have waived objection
6          to the disclosure and its agreement will be assumed.
7                 c.      If within seven (7) calendar days of receipt of the written
8          notification, the designating party gives notification of its objection to the
9          disclosure of Confidential Information to the in-house attorney, expert or
10         consultant identified by written notice, there shall be no disclosure to the
11         in-house attorney, expert/consultant at issue until such objection is
12         resolved. The objection shall state the reasons why the designating party
13         believes the identified individuals should not receive Confidential
14         Information.
15                d.      If after meeting and conferring, the Parties do not otherwise
16         resolve the dispute, the designating party must seek relief from the Court,
17         by way of filing a motion within fourteen (14) days of the meet and confer.
18         The filing and pendency of any such motion shall not limit, delay, or defer
19         any disclosure of the Confidential Information to persons as to whom no
20         such objection has been made, nor shall it delay or defer any other pending
21         discovery. If the designating party does not seek relief from the Court
22         within this time period, the objection shall deemed to be resolved.
23         17.    Any Confidential Information may be used in the course of any
24   deposition taken of the party producing such Confidential Information or its
25   employees without consent, or otherwise used in any deposition with the consent
26   of the party producing such Confidential Information, subject to the condition that
27   when such Confidential Information is so used, the party who made the
28   designation may notify the reporter that the portion of the deposition in any way
                                            -11-
1    pertaining to such Confidential Information or any portion of the deposition
2    relevant thereto is being taken pursuant to this Order. Further, whenever any
3    Confidential Information is to be discussed or disclosed in a deposition, any party
4    claiming such confidentiality may exclude from the room any person not entitled
5    to receive such Confidential Information pursuant to the terms of this Order.
6          18.    A receiving party who objects to the designation of any document,
7    discovery response, or deposition or other testimony as “Confidential,” “Highly
8    Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
9    Sensitive” shall state the objection by letter which complies with the requirements
10   of Local Rule 37-1 to counsel for the producing party. Pursuant to Local Rule
11   37-1, counsel for the parties shall confer within ten (10) days following receipt of
12   the letter stating the objection. If the objection is not resolved through the parties’
13   meeting pursuant to Local Rule 37-1, the receiving party may move the Court to
14   determine whether the document, discovery response or deposition or other
15   testimony at issue qualifies for treatment as “Confidential,” “Highly Confidential-
16   Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively Sensitive.”
17   The receiving party’s motion must be accompanied by a written stipulation of the
18   parties as required by Local Rule 37-2. If the receiving party files such a motion,
19   the document, discovery response, or deposition or other testimony at issue will
20   continue to be entitled to the protections accorded by this Order until and unless
21   the Court rules otherwise. If the receiving party files such a motion, the producing
22   party shall bear the burden of establishing that the document, discovery response
23   or deposition or other testimony at issue qualifies for treatment as “Confidential,”
24   “Highly Confidential-Attorneys’ Eyes Only,” Or “Restricted Confidential –
25   Competitively Sensitive.” Nothing herein shall operate as an admission by any
26   party that any particular document, discovery response, or deposition or other
27   testimony contains “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,”
28   or “Restricted Confidential – Competitively Sensitive” Information for purposes
                                              -12-
1    of determining the merits of the claims in this litigation. A party shall not be
2    obligated to challenge the propriety of the designation of any document,
3    discovery response or deposition or other testimony at the time such designation
4    is made; failure to do so shall not preclude a subsequent challenge within a
5    reasonable time. Further, a party’s failure to challenge a designation during
6    pretrial discovery shall not preclude a subsequent challenge of such designation
7    at trial or in connection with the submission of any document, discovery response
8    or deposition or other testimony to the Court for any purpose.
9          19.      Notwithstanding anything contrary herein, if a party through
10   inadvertence or mistake produces any Confidential Information without marking
11   it with the legend “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,”
12   or “Restricted Confidential – Competitively Sensitive,” or by designating it with
13   an incorrect level of confidentiality, the producing party may give written notice
14   to the receiving party that the document, discovery response, or deposition or
15   other testimony contains Confidential Information and should be treated as such
16   in accordance with the provisions of this Order. Upon receipt of such notice, and
17   upon receipt of properly marked materials, the receiving party shall return said
18   unmarked materials and not retain copies thereof, and must treat such documents,
19   discovery responses, or deposition or other testimony as Confidential Information
20   and shall cooperate in restoring the confidentiality of such Confidential
21   Information.     The inadvertent or unintentional disclosure by a party of
22   Confidential Information, regardless of whether the information was so
23   designated at the time of disclosure, shall not be deemed a waiver in whole or in
24   part of a party's claim of confidentiality either as to the specific information
25   disclosed or as to any other information relating thereto or on the same or related
26   subject matter, provided that the non-producing party is notified and properly
27   marked documents are supplied as provided herein. The receiving party shall not
28   be responsible for the disclosure or other distribution of belatedly designated
                                            -13-
1    Confidential Information as to such disclosure or distribution that may occur
2    before the receipt of such notification of a claim of confidentiality and such
3    disclosure or distribution shall not be deemed to be a violation of this Order.
4          20.    Inadvertent disclosures of material protected by the attorney-client
5    privilege or the work product doctrine shall be handled in accordance with Federal
6    Rule of Evidence 502. Pursuant to Federal Rule of Evidence 502(d) and (e), the
7    production of privileged or work-product protected documents or information,
8    including electronically stored information, whether inadvertent or not, is not a
9    waiver of the privilege or protection in connection with discovery in this case or
10   any other federal proceeding. If, after producing documents or materials in the
11   litigation, a producing party discovers that the documents or materials include
12   information that is properly subject to protection under the attorney-client
13   privilege or the attorney work product doctrine, the producing party shall
14   promptly provide written notice to the receiving party that the documents or
15   materials were inadvertently produced and properly subject to protection under
16   the attorney-client privilege or the attorney work product doctrine.          Upon
17   receiving such written notice from the producing party that privileged information
18   or attorney work product material has been inadvertently produced, all such
19   information, and all copies thereof, either shall be promptly returned to the
20   producing party, or shall be destroyed and the receiving party shall promptly
21   provide the producing party with notice that all such documents have been
22   destroyed, except that the receiving party may retain one copy of the inadvertently
23   produced material for the sole purpose of challenging the assertion of privilege or
24   work product. If the receiving party disagrees with the designation of any such
25   documents or materials as privileged or otherwise protected after conferring with
26   the producing party in good faith, the receiving party may move the Court for
27   production of the returned documents or materials. If the receiving party does not
28   file such motion within fifteen (15) days after conferring with the producing party,
                                            -14-
1    the receiving party shall return the remaining copy to the producing party. The
2    producing party shall retain all returned documents or materials for further
3    disposition.
4          21.      All Confidential Information must be held in confidence by those
5    inspecting or receiving it, and must be used only for purposes of this action.
6    Counsel for each party, and each person receiving Confidential Information must
7    take reasonable precautions to prevent the unauthorized or inadvertent disclosure
8    of such information. If Confidential Information is disclosed to any person other
9    than a person authorized by this Order, the party responsible for the unauthorized
10   disclosure must immediately bring all pertinent facts relating to the unauthorized
11   disclosure to the attention of the other parties and, without prejudice to any rights
12   and remedies of the other parties, make every effort to prevent further disclosure
13   by the party and by the person(s) receiving the unauthorized disclosure.
14         22.      Documents and things produced or made available for inspection
15   may be subject to redaction, in good faith by the producing party, of sensitive
16   material that is subject to the attorney-client privilege or to work-product
17   immunity. Each such redaction, regardless of size, will be clearly labeled. This
18   paragraph shall not be construed as a waiver of any party's right to seek disclosure
19   of redacted information.
20         23.      Neither the taking or the failure to take any action to enforce the
21   provisions of this Order, nor the failure to object to any designation or any such
22   action or omission, shall constitute a waiver of any signatory's right to seek and
23   obtain protection or relief, with respect to any claim or defense in this action or
24   any other action including, but not limited to, the claim or defense that any
25   information is or is not proprietary to any party, is or is not entitled to particular
26   protection or that such information embodies trade secret or other confidential
27   information of any party. The procedures set forth herein shall not affect the
28   rights of the parties to object to discovery on grounds other than those related to
                                             -15-
1    trade secrets or other confidential information claims, nor shall it relieve a party
2    of the necessity of proper responses to discovery requests.
3          24.    This Order shall not abrogate or diminish any contractual, statutory,
4    or other legal obligation or right of any party to this Order, as to any third party,
5    with respect to any Confidential Information. The fact that Information is
6    designated “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or
7    “Restricted Confidential – Competitively Sensitive” under this Order shall not be
8    deemed to be determinative of what a trier of fact may determine to be
9    confidential or proprietary. This Order shall be without prejudice to the right of
10   any party to bring before the Court the question of:
11                a.      whether any particular information is or is not Confidential
12         Information;
13                b.      whether any particular information is or is not entitled to a
14         greater or lesser degree of protection than provided hereunder; or
15                c.      whether any particular information is or is not relevant to any
16         issue in this case; provided that in doing so the party complies with the
17         foregoing procedures.
18         25.    The terms of the Order are applicable to Confidential Information
19   produced by a non-party, and Confidential Information produced by a non-party
20   in connection with this litigation is protected by the remedies and relief provided
21   by the Order. To protect its own Confidential Information, a party may ask a non-
22   party to execute the Agreement to be Bound by the Protective Order in the form
23   of Exhibit A.
24         26.    Prosecution Bar: Any person reviewing any of another party’s
25   “Highly Confidential – Attorneys’ Eyes Only” or “Restricted Confidential –
26   Competitively Sensitive” Information of a technical nature shall not, for a period
27   commencing upon receipt of such information and ending two years following
28   the conclusion of this case (including any appeals), be involved in the prosecution
                                             -16-
1    of patents or patent applications relating to heated breathing circuits or nasal
2    cannulas on behalf of the receiving party or its acquirer, successor, predecessor,
3    or other affiliate, including without limitation the patents asserted in this action
4    and any patent or application claiming priority to or otherwise related to the
5    patents asserted in this action, before any foreign or domestic agency, including
6    the United States Patent and Trademark Office (“the Patent Office”).             For
7    purposes of this paragraph, “prosecution” includes directly or indirectly drafting,
8    amending, advising, or otherwise affecting the scope or maintenance of patent
9    claims. For the avoidance of doubt, persons receiving Highly Confidential –
10   Attorneys’ Eyes Only or “Restricted Confidential – Competitively Sensitive”
11   Information are not prohibited from participating in any patent opposition,
12   reissue, inter partes review, post grant review or reexamination proceedings,
13   provided that such persons shall not participate in the drafting or amending of
14   patent claims in any such proceedings. To ensure compliance with the purpose
15   of this provision, each party shall create an “Ethical Wall” between those persons
16   with access to Highly Confidential – Attorneys’ Eyes Only or “Restricted
17   Confidential – Competitively Sensitive” Information of a technical nature and any
18   individuals who, on behalf of the party or its acquirer, successor, predecessor, or
19   other affiliate, directly or indirectly draft, amend, advise, or otherwise affect the
20   scope or maintenance of patent claims relating to heated breathing circuits or
21   nasal cannulas, including without limitation the patents asserted in this action and
22   any patent or application claiming priority to or otherwise related to the patents
23   asserted in this action, before any foreign or domestic agency, including the Patent
24   Office. The parties expressly agree that the prosecution bar set forth herein shall
25   be personal to any attorney who received “Highly Confidential – Attorneys’ Eyes
26
27
28
                                             -17-
1    Only” or “Restricted Confidential – Competitively Sensitive” Information and
2    shall not be imputed to any other persons or attorneys at the attorney’s law firm.
3          27.    Within sixty (60) days following the termination of this action,
4    including all appeals, all documents and materials designated by the opposing
5    party as “Confidential,” “Highly Confidential-Attorneys’ Eyes Only,” or
6    “Restricted Confidential – Competitively Sensitive” except such documents or
7    information which incorporate or are incorporated into attorney work product (a
8    single copy of which may be retained in counsel’s file), shall, upon request, be
9    returned to the producing party, or disposed of pursuant to the instruction of the
10   producing party. Upon request, counsel shall provide certification to opposing
11   counsel that all such documents and materials have been returned or destroyed.
12   Notwithstanding the foregoing, counsel for each party may retain all pleadings,
13   briefs, memoranda, motions, and other documents filed with the Court that refer
14   to or incorporate Confidential Information, and will continue to be bound by this
15   Order with respect to all such retained information.
16         28.    Nothing in this Order is intended or should be construed as
17   authorizing a party to disobey a lawful subpoena or other process or court order
18   to produce Confidential Information in another legal proceeding. If a party
19   receives a subpoena or other process or court order that requests production of
20   Confidential Information of a producing party, the receiving party shall
21   immediately notify the producing party, provide a copy of the subpoena or other
22   process or court order, and cooperate with the producing party with respect to all
23   reasonable procedures sought by the producing party.
24         29.    Transmission by electronic mail to the following email addresses is
25   acceptable for all notification purposes within this Order:
26
27
28
                                            -18-
1          For Plaintiff:
2          sheila.swaroop@knobbe.com
3          david.jankowski@knobbe.com
4          marko.zoretic@knobbe.com
5          ben.everton@knobbe.com
6          douglas.wentzel@knobbe.com
7          FPH.Flexicare@knobbe.com
8
           For Defendant:
9
           jakro@kslaw.com
10
           jbrogan@kslaw.com
11
           Chris.campbell@kslaw.com
12
           mcarey@kslaw.com
13
           psauer@kslaw.com
14
           flexicare@kslaw.com
15
16         30.    The restrictions provided for above shall not terminate upon the
17   conclusion of this lawsuit. This Order is without prejudice to the right of a party
18   hereto to seek relief from the Court, upon good cause shown, from any of the
19   provisions or restrictions provided herein.
20
21
22
23
24
25
26
27
28
                                            -19-
1    SO STIPULATED BY:
2                               KNOBBE, MARTENS, OLSON & BEAR, LLP
3
     Dated: September 3, 2019   By: /s/ Marko R. Zoretic
4                                   Stephen C. Jensen
5                                   Sheila N. Swaroop
                                    David G. Jankowski
6                                   Marko R. Zoretic
7                                   Benjamin J. Everton
                                    Douglas B. Wentzel
8
9                               Attorneys for Plaintiff
                                FISHER & PAYKEL HEALTHCARE LIMITED
10
11
                                KING & SPALDING LLP
12
13   Dated: September 3, 2019   By: /s/ Christopher C. Campbell (with permission)
14                                  Joseph Akrotirianakis
                                    James P. Brogan
15                                  Christopher C. Campbell
16                                  Matthew E. Carey
                                    Peter J. Sauer
17
18                              Attorneys for Defendant
                                FLEXICARE INCORPORATED
19
20   IT IS SO ORDERED.
21
22
     Dated: September 3, 2019
23                                 Hon. Douglas F. McCormick
24                                 United States Magistrate Judge

25
26
27
28
                                       -20-
1                             EXHIBIT A
             AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
2
3          I,                         , of _____________________________ [print
4    or type full address, and identify company, partnership or organization and its
5    address if applicable], declare and say that:
6          1.     I am employed as ________________________________ by
7    _____________________________________________________________.
8          2.     I have read the Stipulated Protective Order in Fisher & Paykel
9    Healthcare Limited v. Flexicare Incorporated, 8:19-CV-00835-JVS-DFM,
10   pending in the United States District Court for the Central District of California,
11   and have received a copy of the Stipulated Protective Order (“Protective Order”).
12   I, and my above-identified company, partnership or organization, hereby agree to
13   comply with and be bound by the terms and conditions of that Order unless and
14   until modified by court order.
15         3.     I, and my above-identified company, partnership or organization,
16   promise to use any and all “Confidential,” “Highly Confidential-Attorneys’ Eyes
17   Only,” or “Restricted Confidential – Competitively Sensitive” information, as
18   defined in the Protective Order, given to me only in a manner authorized by the
19   Protective Order, and only to assist counsel in the litigation of this matter.
20         4.     I, and my above-identified company, partnership or organization,
21   promise to not disclose or discuss such “Confidential,” “Highly Confidential-
22   Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively Sensitive”
23   information with anyone other than the persons authorized in accordance with
24   Paragraphs 11-13 of the Protective Order.
25         5.     When I have completed my assigned or legal duties relating to this
26   litigation, I, and my above-identified company, partnership or organization, will
27   return all confidential documents and things that come into our possession, or that
28   we have prepared relating to such documents and things, to counsel for the party
                                             -21-
1    by whom I am employed or retained. I acknowledge that such return or the
2    subsequent destruction of such materials shall not relieve me, and my above-
3    identified company, partnership or organization, from any of the continuing
4    obligations imposed by the Protective Order.
5               6.    I, and my above-identified company, partnership or organization,
6    further agree to submit to the jurisdiction of the United States District Court for
7    the Central District of California with respect to enforcement of the Protective
8    Order, even if such enforcement proceedings occur after termination of this
9    action.
10              7.    I understand that any disclosure or use of “Confidential,” “Highly
11   Confidential-Attorneys’ Eyes Only,” or “Restricted Confidential – Competitively
12   Sensitive” information in any manner contrary to the provisions of the Protective
13   Order may subject me to sanctions for contempt of court.
14              8.    I am a duly authorized representative of ____________________
15   [identify company, partnership or organization if applicable] and have full
16   authority to enter into this Undertaking on behalf of the above-identified
17   company, partnership or organization as of the date set forth below.
18              I declare under penalty of perjury that the foregoing is true and correct.
19              [if executed outside of the United States: I declare under penalty of perjury
20   under the law of the United States of America that the foregoing is true and
21   correct.]
22              Executed this        day of             , 2019 at                        .
23
24
25
26   31236856

27
28
                                                 -22-
